      Case 2:18-cv-08048-SVW-JC Document 112 Filed 11/15/19 Page 1 of 4 Page ID #:4218

 Name and address:

                 ELLYDE THOMPSON
       QUINN EMANUEL URQUHART & SULLIVAN, LLP
           51 MADISON AVENUE. 22ND FLOOR
                 NEW YORK. NY 10010

                                               UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER
 VERNON UNSWORTH
                                                          Plaintiff(s).                                2:18-cv-08048

                  V.
                                                                               APPLICATION OF NON-RESIDENT ATTORNEY
 ELON MUSK                                                                           TO APPEAR IN A SPECIFIC CASE
                                                       Defendant(s),                        PRO HAC VICE

INSTRUCTIONS FOR APPT.TCANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last .10
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400fee. (Certain attorneys for the
    United States are also exemptfrom the requirement of applyingfor pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 THOMPSON. ELLYDE R.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here iffederal government attorney □
 QUINN EMANUEL URQUHART & SULLIVAN. LLP
 Firm/Agency Name
 51 MADISON AVENUE                                                        212-849-7000                          212-849-7100
 22ND FLOOR                                                               Telephone Number                      Fax Number
 Street Address
 NEW YORK, NY 10010                                                              ELLYDETHOMPSON@QUINNEMANUEL.COM
 City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
ELON MUSK                                                                 Q Plaintiff(s)     Defendant(s) []] Other:
                                                                          □ Plaintiff(s) □ Defendant(s) □ Other:
Name(s) ofParty(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

              Name of Court                              Date ofAdmission             Active Member in Good Standing? (if not, please explain)
State of New York                                            6/2/2009                Yes

US Supreme Court                                             8/26/2016               Yes
US Court of Appeals for the First Circuit                    9/21/2016               Yes


G-64 (11/18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
      Case 2:18-cv-08048-SVW-JC Document 112 Filed 11/15/19 Page 2 of 4 Page ID #:4219


List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                     Title o(Action                             Date ofApplication        Granted I Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?            D    Yes      [BJ No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         D    Yes      0    No


                                                                                               Previous E-mail Used (ifapplicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

           ( 1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                Rule 83-2.1.3.4.

               Dated November 13, 2019




G-64 {11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 2 of3
        Case 2:18-cv-08048-SVW-JC Document 112 Filed 11/15/19 Page 3 of 4 Page ID #:4220


SECTION III - DESIGNATION OF LOCAL COUNSEL
LIFRAK, MICHAEL
Designee's Name (Last Name, First Name & Middle Initial)
QUINN EMANUEL URQUHART & SULLIVAN, LLP
Firm/Agency Name
865 S FIGUEROA STREET                                              212-443-3675                             213-443-3100
                                                                   Telephone Number                         Fax Number
lOTH FLOOR
Street Address                                                     michaeUifrak@quinnemanuel.com
                                                                   E-mail Address
LOS ANGELES, CA 90017
City, State, Zip Code                                              210846
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.
              Dated November 15,2019                               MICHAEL LIFRAK
                                                                   Designee's Name (please type or print)


                                                                  Designee's Signature
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IP NECESSARY)

 Name of Court                                                    Date of Admission        Active Member in Good Standing?
 US Court of Appeals for the Second Circuit                       3/27/2012                Yes
 US Court of Appeals for the Fifth Circuit                        5/5/2017                 Yes
 US Court of Appeals for the Seventh Circuit                       7/31/2018               Yes
 US Court of Appeals for the Ninth Circuit                        5/7/2014                 Yes
 US Court of Appeals for the District of Columbia Circuit         6/30/2016                Yes
 US Court of Appeals for the Federal Circuit                      11/20/2013                Yes
 US District Court for the Northern District of New York           2/23/2015                Yes
 US District Court for the Eastern District of New York            6/10/2016                Yes
 US District Court for the Southern District of New York           6/25/2014                Yes




                          APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                        Page 3 of 3
G-64(11/18)
Case 2:18-cv-08048-SVW-JC Document 112 Filed 11/15/19 Page 4 of 4 Page ID #:4221




                apellate ®ibts(ion of tfje Supreme Court
                     of tfje ^tate of J?eto |9orfe
                     Jfirsit HTubtcial ©epartment

          3f, ^us^anna 3^ojasf, Clerk of tf)e Appellate ©ibisfion of
tl)e Supreme Court of tlje ^tate of i^eto gork, jfirsJt Jubtcial
department, certifp tf)at
                 ELLYDE ROKO THOMPSON
toasi bulp licen^eb anb abmitteb to practice          an ^ttornep anb
Coune^ellor at Halo in all tlje courts; of tf)e ^tate of JSetn gork on
3fuue 2, 2009, \}a& bulp taken anb sfubsfcrikeb tbe oatb of office
presfcrikeb bp lab), basi been enrolleb in tje 3^oll of ^ttornepsi anb
Counsfellors; at Habo on file in mp office, Ijas; bulp regisitereb toitl)
tbe abminisftratibe office of tlje courts;, anb accorbing to tlie recorbig
of tills; court is; in goob £;tanbins as; an attornep anb couns;ellor at
lab).
                      31n ^itnes;s; ^b^reof, 31 babe hereunto s;et mp
                         banb anb affixeb tbe s;eal of tbi^ court on
                                      (8>ctober 11, 2019


        371

                                       Clerk of tlje Court
